TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00294-CV



                                    In the Interest of K. L. L.


         FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
        NO. 12-0692-FC3, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On April 27, 2012, John Gilbert Nedwick filed in this Court a “Notice of Appeal from

Associate Judge’s Ruling,” which was docketed as No. 03-12-00294-CV. The notice of appeal

requested “de novo consideration of the issues presented to the Associate Judge on April 18, 2012.”

Nedwick’s relationship to K.L.L., the minor who is the subject of the underlying proceeding, is not

apparent from the notice of appeal or other documents on file herein. On May 9, 2012, Nedwick

filed a letter explaining that the notice of appeal was inadvertently filed with this Court by the

Williamson County District Clerk’s office after Nedwick filed a notice seeking an appeal de novo

of an associate judge’s rulings in a family law matter. Nedwick states that it was not his intention

to file an appeal in this Court.

                The family code authorizes a trial court judge to refer certain family law matters to

associate judges. See generally Tex. Fam. Code Ann. §§ 201.001-.209 (West 2009 & Supp. 2011).

After a hearing conducted by an associate judge, the associate judge must send his signed and dated

report, including any proposed order, to the referring court. Id. § 201.011(e). An order adopting an
associate judge’s report as the order of the court disposes of all issues and all parties and therefore

is a final judgment for purposes of appeal. See In re C.N., 313 S.W.3d 490, 492, (Tex. App.—Dallas

2010, no pet.). In this case, there is no such order. Consequently, we dismiss this appeal for want

of jurisdiction.



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: May 25, 2012




                                                  2